     Case 3:16-cv-00532-WQH-AGS Document 116 Filed 11/15/19 PageID.4051 Page 1 of 3




 1   THE LAW OFFICE OF
     PAUL K. JOSEPH, PC
 2
     PAUL K. JOSEPH (SBN 287057)
 3   paul@pauljosephlaw.com
     4125 W. Pt. Loma Blvd. No. 309
 4
     San Diego, CA 92110
 5   Phone: (619) 767-0356
     Fax: (619) 331-2943
 6
     THE LAW OFFICE OF
 7   JACK FITZGERALD, PC
 8   JACK FITZGERALD (SBN 257370)
     jack@jackfitzgeraldlaw.com
 9   TREVOR M. FLYNN (SBN 253362)
10   trevor@jackfitzgeraldlaw.com
     MELANIE PERSINGER (SBN 275423)
11   melanie@jackfitzgeraldlaw.com
12   Hillcrest Professional Building
     3636 Fourth Avenue, Suite 202
13   San Diego, California 92103
14   Phone: (619) 692-3840
     Fax: (619) 362-9555
15   Counsel for Plaintiff
16   and the Settlement Class

17                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
18
19   SHERRY HUNTER on behalf of herself, all      Case No: 3:16-cv-00532-WQH-AGS
20   others similarly situated, and the general
     public,                                      NOTICE OF MOTION FOR FINAL
21                                                APPROVAL OF CLASS ACTION
                      Plaintiff,                  SETTLEMENT AND FOR
22                                                ATTORNEYS’ FEES, COSTS, AND
23                    v.                          INCENTIVE AWARD
24                                                Date:        December 13, 2019
     NATURE’S WAY PRODUCTS, LLC and
25   SCHWABE NORTH AMERICA, INC,                  Time:        1:30 p.m.
                                                  Courtroom:   14B
26                    Defendants.                 Judge:       Hon. William Q. Hayes
27
28
             Hunter v. Nature’s Way Products, LLC et al., No. 16-cv-532-WQH-AGS
            NOTICE OF MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARDS
     Case 3:16-cv-00532-WQH-AGS Document 116 Filed 11/15/19 PageID.4052 Page 2 of 3




 1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT, on December 13, 2019 at 1:30 p.m., in Courtroom
 3   14B of the James M. Carter and Judith N. Keep United States Courthouse, located at 333
 4   West Broadway, San Diego, CA, 92101, or as soon thereafter as may be heard, plaintiff
 5   Sherry Hunter, will, and hereby does, move for an Order
 6         1.    Certifying the Settlement Class;
 7         2.    Finally approving the Settlement as fair, reasonable, and adequate to the Class;
 8         3.    Directing the parties to undertake the obligations set forth in the Settlement
 9   Agreement that arise out of the Court’s final approval;
10         4.    Awarding attorneys’ fees and costs;
11         5.    Awarding a Class Representative service;
12         6.    Entering Judgment consistent with the concurrently-filed Proposed Order; and
13         7.    Maintaining jurisdiction over this matter for purpose of enforcing the Judgment.
14         This motion is based upon the accompanying memorandum of points and authorities,
15   all papers and records on file in this matter, the concurrently-filed Declarations of Jack
16   Fitzgerald, Paul Joseph, Sherry Hunter, and Dana Boub, and all pleadings and proceedings
17   had to date, and any written or oral argument offered in support of or in opposition to this
18   motion.
19   Dated: November 15, 2019              Respectfully Submitted,
20                                         /s/ Paul K. Joseph
21                                         THE LAW OFFICE OF PAUL K. JOSEPH, PC
                                           PAUL K. JOSEPH
22                                         paul@pauljosephlaw.com
23                                         4125 W. Point Loma Blvd. #309
                                           San Diego, CA 92110
24                                         Phone: (619) 767-0356
25                                         Fax: (619) 331-2943

26                                      THE LAW OFFICE OF JACK FITZGERALD, PC
                                        JACK FITZGERALD
27                                      jack@jackfitzgeraldlaw.com
28                                             1
             Hunter v. Nature’s Way Products, LLC et al., No. 16-cv-532-WQH-AGS
       NOTICE OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT, ATTORNEYS’
                              FEES, COSTS, AND INCENTIVE AWARD
     Case 3:16-cv-00532-WQH-AGS Document 116 Filed 11/15/19 PageID.4053 Page 3 of 3




 1                                    TREVOR M. FLYNN
                                      trevor@jackfitzgeraldlaw.com
 2
                                      MELANIE PERSINGER
 3                                    melanie@jackfitzgeraldlaw.com
                                      Hillcrest Professional Building
 4
                                      3636 Fourth Avenue, Suite 202
 5                                    San Diego, California 92103
                                      Phone: (619) 692-3840
 6
                                      Fax: (619) 362-9555
 7                                    Attorneys for Plaintiff and the Settlement Class
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            2
            Hunter v. Nature’s Way Products, LLC et al., No. 16-cv-532-WQH-AGS
      NOTICE OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT, ATTORNEYS’
                             FEES, COSTS, AND INCENTIVE AWARD
